DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2021 has been entered.
 
Previous Rejections
Applicants' arguments, filed 29 January 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This is a “new matter” rejection.” The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 3 recite that the “dosage form is administered only once during a period of 24 hours.” There does not appear to be support for this limitation. The application “only once” is not disclosed. The Applicant argues that Table 4 in the specification supports this limitation. However, this table shows the duration of pain relief after an application of a specific gel, and the gel is applied once and pain relief measured over the subsequent 10 days. This single experiment, where the gel is administered once over 10 days, is not considered to support the different limitation instantly recited.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11-13, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alur et al. (US Patent Application Publication 2010/0324110) in view of Munro et al. (PCT Patent Application Publication WO 2016/079538).
Alur et al. discloses bioerodible compositions that can be implanted into body cavities as a liquid or semi-liquid and then which solidify upon exposure therein (abstract).  By using a combination of xanthan gum and particular poloxamers, this implant allows for self-solidification and then elution of drugs (paragraph [8]).  The implantable composition this allows for elution of the drug at predictable rates, provides a barrier against entry of pathogens, and is completely cleared and excreted by the body by normal pathways of elimination (id.).
Alur et al. teaches that the disclosed invention can be used in open wounds (paragraph [2]), and after implanting the wound can be closed (claim 11).  Closing can be done using adhesive strips (paragraph [29]).

And as for the other ingredients present, Alur et al. discloses that the composition, before implanting, is 70 to 90 wt% water, 10 to 25 wt% of the poloxamer, 1 to 3 wt% xanthan gum, and a therapeutically effective amount of the drug (claim 1).  While the amount of the xanthan gum does not read upon the range recited by instant claim 1, it does overlap. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Alur et al. does not state what the therapeutically effective amount of lidocaine would be in such a composition, as recited by dependent instant claims 1 and 3.  Alur et al. also does not state the release profile of the lidocaine under the conditions instantly recited by claim 1.
Munro et al. discusses dressing that are used to treat conditions such as diabetic foot ulcers, and such compositions can include active agents (abstract).  Lidocaine is discussed, and the amount useful for including lidocaine is suitably from 1 to 8 wt% (page 9, line 36 – page 10, line 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used lidocaine in from 1 to 8 wt%, as this is shown to be a useful concentration that is effective for this active agent, and Alur et al. suggests that the composition contain therapeutically useful concentrations.  And while this amount range does not read upon the instantly recited range, it does overlap.  
And as for the release rate, the instant specification states that the use of the poloxamer slows the release of the active agent (page 5, first paragraph).  And a specific poloxamer copolymer shown to provide the inventive formulation is the one sold under the trade name Pluronic F127, 
As for the composition being applied by spreading and being a film, Alur et al. is silent (as is the instant specification). The composition self-gels when contacting the tissue of the subject (paragraph [28]), and is a liquid prior to this. However, this composition appears to be substantially the same as that instantly disclosed in the specification (and as instantly claimed). Both are substantially water, result in gels, are applied to wounds, and have the same ingredients (such as xanthan gum). If en arguendo the limitation added is supported by the originally filed disclosure, it would appear to be supported by inherency, and thus the composition disclosed by Alur et al. would also be inherently a film once applied.
Instant claims 1 and 3 also recite that the composition is applied once and can release the drug so that it is effective to relieve pain for at 24 hour period. And the composition disclosed by Alur et al. releases the analgesic for from 1 to 21 days (paragraph [30]). Thus, independent instant claims 1 and 3 as well as dependent instant claims 4-5, 11-13, and 16-18 are rendered prima facie obvious.
	Instant claims 20 and 21 further limit the wound, and lidocaine is shown by Munro et al. as useful for treating diabetic foot ulcers, and it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the composition taught by Alur et al. to treat such ulcers.  The implantable composition provides the benefits of allowing for elution of the drug at predictable rates, providing a barrier against entry of pathogens, and is completely cleared and excreted by the body by normal pathways of elimination.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alur et al. (US Patent Application Publication 2010/0324110) in view of Munro et al. (PCT Patent Application Publication WO 2016/079538) as applied to claim 1 above, and further in view of Chandler (US Patent Application Publication 2013/0096064) and Bennett et al. (US Patent Application Publication 2003/0198687).
Alur et al. and Munro et al. teach most of the limitations recited by the instant claims.  However, the references, while suggesting the treatment of wounds such as diabetic leg ulcers, do not teach how the wound is prepared or handled beyond the application of the particular treatment composition.
Chandler discusses the promotion of tissue repair and healing in wounds such as those caused by pressure ulcers (abstract).  Such wounds, which are often difficult to heal and chronic, include ulcers such as diabetic ulcers, with the number of patients suffering from them growing (paragraphs [3-4]). With respect to diabetic foot ulcers, the standard of care procedure includes surgical debridement, moist dressing changes, and off-loading (paragraph [5]). The first step (debridement) is important as it is necessary to remove necrotic tissue and pathogenic agents from the wound (paragraph [249]).  After this step the treatment composition is applied into the wound, and the steps can then be repeated as necessary, though preferably no more than once every two weeks (id.).  And lidocaine is a useful drug for including in the treatment composition, as it can help treat the pain present (paragraph [185]).
Bennett et al. discusses the treatment of diabetic foot ulcers, and notes that after debridement and application of the treatment composition that the wound is covered with an occlusive dressing (example 1).
prima facie obvious to one of ordinary skill in the art at the time of filing to have debrided the wound as taught by Chandler, as doing so is standard care and removes undesired necrotic tissue from the wound. And the use of an occlusive dressing would have been prima facie obvious to cover the wound, as closing the wound is suggested by Alur et al. and doing so would protect the wound site.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alur et al. (US Patent Application Publication 2010/0324110) in view of Munro et al. (PCT Patent Application Publication WO 2016/079538) as applied to claim 1 above, and further in view of Chandler (US Patent Application Publication 2013/0096064).
Alur et al. and Munro et al. teach most of the limitations recited by the instant claim.  However, the references, while suggesting the treatment of wounds such as diabetic leg ulcers, do not teach how the wound is prepared or handled beyond the application of the particular treatment composition.
Chandler discusses the promotion of tissue repair and healing in wounds such as those caused by pressure ulcers (abstract).  Such wounds, which are often difficult to heal and chronic, include ulcers such as diabetic ulcers, with the number of patients suffering from them growing (paragraphs [3-4]). With respect to diabetic foot ulcers, the standard of care procedure includes surgical debridement, moist dressing changes, and off-loading (paragraph [5]). The first step (debridement) is important as it is necessary to remove necrotic tissue and pathogenic agents from the wound (paragraph [249]).  After this step the treatment composition is applied into the wound, and the steps can then be repeated as necessary, though preferably no more than once every two id.).  And lidocaine is a useful drug for including in the treatment composition, as it can help treat the pain present (paragraph [185]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have debrided the wound as taught by Chandler, as doing so is standard care and removes undesired necrotic tissue from the wound.

Response to Arguments
The Applicant argues that the prior art rejections over Alur et al. are not proper. The Applicant states that Alur et al. was concerned with filling a cavity and ensuring the product remained therein while the cavity healed, which required are least 1.5 wt% xanthan gum. One of ordinary skill in the art would not consider applying the composition disclosed by Alur et al. to chronic open wounds,
Also, in contrast, the gels of the current invention use less xanthan gum to ensure a less viscous product (using 0.5 to 1.5 wt% xanthan gum as recited by instant claims 22-24), and one of ordinary skill in the art would not consider such lower amounts of the gum in the composition disclosed by Alur et al.
The Applicant also argues that the single administration required by the instant claims corresponds to an unexpected long-lasting effect, as shown in table 4 of the instant specification. And while Chandler et al. discloses using the composition every once or two weeks, the effect shown is still unexpected. Further, while Alur et al. also states effective rates for 5 to 15 days, these compositions are in a closed cavity and thus less susceptible to erosion.
 The Examiner acknowledges the arguments presented, but does not consider them persuasive. In response to Applicant's argument that the cited references use less xanthan gum in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) & MPEP 2145. While the instant claims recite an amount of xanthan gum, and the amount of xanthan gum taught by Alur et al. overlaps the range instantly recited. Further, Alur et al. teaches that the disclosed invention can be used in open wounds (paragraph [2]).
As for the arguments that relating to unexpected results, Alur et al. (paragraphs [50-52]) states that the composition releases the analgesic for from 1 to 21 days, and thus it would not be unexpected for it to provide pain relief for 24 hours in a wound cavity. Applicant has the burden of showing that any additional changes (such as with the specific wound) would be unexpected, and so such support has been provided beyond the statement of the Applicant. And arguments of counsel cannot take the place of factually supported evidence.  See MPEP 2145.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 11-13, 15-18, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,383,833. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are more limited than the instantly recited claims, but these issued claims do read upon the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.